DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-9 have been allowed.
	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 1-2) of 12/28/2021, amended claims filled on 12/28/2021 and closet prior art of record Konigorski (US6474436B1).
Konigorski discloses a steering system for a vehicle has a steering operating device, an operating moment sensor which is assigned to the steering operating device and which senses the operating moment exercised on the steering operating device and generates a corresponding signal, and a steering angle sensor which senses a steering angle corresponding to the alignment of the steerable wheels and supplies a corresponding signal to a control unit which, in turn, determines a pertaining desired angle of the steering operating device. The control unit is constructed in order to process the signal generated by the operating moment sensor and emit an assigned desired steering moment or an assigned desired steering force. 
In regards to claim 1, Konigorski either individually or in combination with other prior art fails to teach or render obvious for a steer-by-wire steering system of a transportation vehicle having a steering gear module, a steering wheel module and a communication channel which connects the steering gear module and the steering wheel module, wherein the method comprises: sensing an actual position in the 
In regards to claim 7, Konigorski either individually or in combination with other prior art fails to teach or render obvious for a steer-by-wire steering system, wherein the steer-by-wire steering system comprises a steering gear module, a steering wheel module and a communication channel which connects the steering gear module and the steering wheel module, and wherein the control unit is configured to: execute an operating method for the steer-by-wire steering system by sensing an actual position in the steering gear module, and adjusting a setpoint position in the steering wheel module in relation to the actual position in the steering gear module using an assignment rule, wherein the assignment rule is derived from at least one of a driver profile selection and a roadway state.
In regards to claim 8, Konigorski either individually or in combination with other prior art fails to teach or render obvious a steering gear module, the steering gear module configured with a variable gearset; a steering wheel module; a communication channel which connects the steering gear module and the steering wheel module and a control unit for the steer-by-wire steering system, wherein the control unit executes an operating method for a steer-by-wire steering system that senses an actual position in the steering gear module, and adjusts a setpoint position in the steering wheel module in relation to the actual position in the steering gear module using an assignment rule, wherein the assignment rule is derived from at least one of a driver profile selection and a roadway state.
In regards to claim 9, Konigorski either individually or in combination with other prior art fails to teach or render obvious at least one steerable wheel for locomotion; a steer-by-wire steering system for steering the at least one steerable wheel, the steer-by- wire steering system comprising a steering gear module, a steering wheel module and a communication channel which connects the steering gear module and the steering wheel module the communication channel comprising a control unit and a connecting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662